Citation Nr: 0428220	
Decision Date: 10/13/04    Archive Date: 10/19/04

DOCKET NO.  98-08 782	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an increased evaluation for residuals of a 
shell fragment wound of the left side of the face with 
sinusitis, postoperative, currently evaluated as 50 percent 
disabling.

2.  Entitlement to an increased evaluation for paralysis of 
the left facial nerve, currently evaluated as 10 percent 
disabling. 

3.  Entitlement to service connection for residuals of a left 
eye injury.

4.  Entitlement to service connection for a back disorder. 

5.  Entitlement to service connection for a heart disorder, 
to include as secondary to service-connected sinusitis.

6.  Entitlement to service connection for a lung disorder, to 
include as secondary to service-connected sinusitis.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. A. Speck, Associate Counsel


INTRODUCTION

The veteran had active service from December 1967 to August 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Atlanta, Georgia (RO).  

The Board notes that at his March 2001 personal hearing 
before the undersigned Member of the Board, the veteran 
withdrew from appellate status the issues of entitlement to 
an increased evaluation for service-connected facial scarring 
and residuals of a shell fragment wound, dental trauma, tooth 
loss, as well as the issues of entitlement to service 
connection for a skin disorder, to include as a result of 
herbicide exposure, and entitlement to service connection for 
headaches.  

The veteran's claims were previously before the Board, and in 
a June 2001 remand they were returned to the RO for 
additional development.  That development has been completed, 
and the claims are once again before the Board for appellate 
review.

The issues of entitlement to service connection for a back 
disorder, heart disorder and a lung disorder are REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.  VA will notify the veteran if further action 
is required on his part.


FINDINGS OF FACT

1.  The veteran's residuals of a shell fragment wound of the 
left side of the face with postoperative sinusitis have been 
assigned the maximum schedular rating available and have not 
been shown to present an exceptional or unusual disability 
picture such as marked interference with employment or the 
need for frequent hospitalizations.

2.  The veteran's left facial nerve has not been shown have 
severe, incomplete paralysis. 

3.  The veteran is not shown to have a left eye disorder that 
is etiologically related to active service. 


CONCLUSIONS OF LAW

1.  The schedular criteria for a rating in excess of 50 
percent for residuals of a shell fragment wound of the left 
side of the face with postoperative sinusitis have not been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.321, 4.97, Diagnostic Code 6513 (1996 & 2003).

2.  The schedular criteria for a rating in excess of 10 
percent for paralysis of the left facial nerve have not been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. § 4.124a, Diagnostic Code 8207 (2003).

3.  A left eye disorder was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 5103, 5103A (West 
2002); 38 C.F.R. § 3.303 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.  Veterans Claims Assistance Act

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA) [codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, 5107].  The VCAA eliminated the 
former statutory requirement that claims be well grounded.  
Cf.  38 U.S.C.A. § 5107(a) (West 2002).  The VCAA includes an 
enhanced duty on the part of VA to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  The VCAA also redefines the 
obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.   See 38 
U.S.C.A. §§ 5103, 5103A (West 2002).  Regulations 
implementing the VCAA have been enacted.  See 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326(a) (2003).

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See also Quartuccio v. Principi, 16 Vet. App. 
183 (2002).

The veteran was informed in a March 1997 letter and rating 
decision of the evidence needed to substantiate his claims, 
and he was provided an opportunity to submit such evidence.  
Moreover, in an April 1998 statement of the case and 
supplemental statements of the case issued in December 2003 
and April 2004, the RO notified the veteran of regulations 
pertinent to increased rating and service connection claims, 
informed him of the reasons why his claims had been denied, 
and provided him additional opportunities to present evidence 
and argument in support of his claims.  

In July 2003 and January 2004 letters, the veteran was 
informed of VA's duty to obtain evidence on his behalf.  The 
veteran was notified that VA would obtain all relevant 
service medical records, VA medical records, and reports of 
examinations or treatment at non-VA facilities authorized by 
VA.  In addition, VA would request other relevant records 
held by any Federal agency or department.  In turn, the 
veteran was informed of his duty to provide VA with enough 
information to identify and locate other existing records, 
i.e., names of persons, agencies, or companies that hold 
relevant medical records, addresses of these individuals, and 
the dates that such treatment was received. 

The VCAA provides that VA shall make reasonable efforts to 
assist in obtaining evidence necessary to substantiate a 
claim for VA benefits, unless no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim.  

The United States Court of Appeals for Veteran Claims (Court) 
decision in Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
held, in part, that VCAA notice, as required by 38 U.S.C.A. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (RO or AOJ) 
decision on a claim for VA benefits.  In this case, the March 
1997 RO decision was made prior to November 9, 2000, the date 
the VCAA was enacted and the veteran did not receive VCAA 
notice until July 2003 and January 2004.  In such instances, 
the Court held that when notice was not mandated at the time 
of the initial RO decision, the RO did not err in not 
providing such notice specifically complying with § 5103(a) 
or 3.159(b)(1) because an initial RO adjudication had already 
occurred.  Instead, the appellant has the right on remand to 
VCAA content-complying notice and proper subsequent VA 
process.  Pelegrini at 22, 23.  VA must provide notice, 
consistent with the requirements of § 5103(a), 3.159(b), and 
Quartuccio, supra, that informs the veteran of any 
information and evidence not of record that is necessary to 
substantiate the claim, that VA will seek to provide, that 
the veteran is to provide, and that the veteran provide any 
evidence in his possession that pertains to the claim.  The 
Board finds that the veteran received such notice in July 
2003 and January 2004.  

The Board finds that any defect with respect to the timing of 
the VCAA notice requirement was also harmless error.  While 
the notice provided to the veteran in July 2003 and January 
2004 was not given prior to the March 1997 RO adjudication of 
the claims, the notice was provided by the RO prior to the 
transfer and certification of the veteran's case to the 
Board, and the content of the notice fully complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  After the notice was provided, the case was 
readjudicated and the December 2003 and April 2004 
supplemental statements of the case provided to the veteran.  
The veteran has been provided with every opportunity to 
submit evidence and argument in support of his claim, and to 
respond to VA notices.  In addition, in an August 2001 
statement, the veteran asserted that all of his medical 
treatment had been conducted at the VA Medical Center in 
Decatur, Georgia.  Those records have been associated with 
the claims file.  Moreover, in April 2004, the veteran 
indicated that he wanted the Board to review his claim 
without waiting an additional 60 days to receive evidence. 

The Board thus finds that VA has done everything reasonably 
possible to assist the appellant.  In the circumstances of 
this case, additional efforts to assist the veteran in 
accordance with the VCAA would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).  VA has satisfied its duties to inform and 
assist the veteran at every stage of this case.  



B.  Legal analysis

The Board has reviewed all the evidence of record, including 
but not limited to the veteran's contentions, particularly 
those given at the March 2001 personal hearing before the 
undersigned member of the Board; lay statements; service 
medical records; private treatment reports; and VA outpatient 
treatment and examination reports.  Although the Board has an 
obligation to provide adequate reasons and bases supporting 
this decision, it is not required to discuss each and every 
piece of evidence in a case.  The relevant evidence including 
that submitted by the veteran will be summarized where 
appropriate.  

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  See 38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. Part 4 (2003).  When a question 
arises as to which of two ratings apply under a particular 
diagnostic code, the higher evaluation is assigned if the 
disability more closely approximates the criteria for the 
higher rating.  Otherwise, the lower rating will be assigned.  
See 38 C.F.R. § 4.7 (2003).  After careful consideration of 
the evidence, any reasonable doubt remaining is resolved in 
favor of the veteran.  See 38 C.F.R. § 4.3 (2003).  In 
addition, a disability rating may require re-evaluation in 
accordance with changes in a veteran's condition.  It is thus 
essential in determining the level of current impairment that 
the disability is considered in the context of the entire 
recorded history.  See 38 C.F.R. § 4.1 (2003).  Finally, in 
cases where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
See Francisco v. Brown, 7 Vet. App. 55 (1994).

Applicable law provides that service connection will be 
granted if it is shown that the veteran has a disability 
resulting from an injury suffered or disease contracted in 
the line of duty, or for aggravation of a preexisting injury 
or disease contracted in the line of duty, in active 
military, naval, or air service.  See 38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2003).  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  See 38 U.S.C.A. § 1113(b) (West 2002); 
38 C.F.R. § 3.303(d) (2003); Cosman v. Principi, 3 Vet. App. 
503, 505 (1992).

In order to establish service connection for the claimed 
disorder, there must be medical evidence of a current 
disability; medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  A determination as to whether these requirements are 
met is based on an analysis of all the evidence of record and 
the evaluation of its credibility and probative value.  See 
Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. § 
7104(a) (West 2002).  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 (2003).  
In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that "a veteran need only demonstrate that there is 
an 'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert 
at 54.

In making its determination, the Board must determine the 
credibility and probative value of the evidence.  See Madden 
v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) and cases 
cited therein (holding that the Board has the duty to assess 
the credibility and weight to be given to the evidence).  The 
Board may not base a decision on its own unsubstantiated 
medical conclusions.  Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991).




1.	Residuals of a shell fragment wound of the 
left side of the face, with sinusitis

The veteran is currently assigned a 50 percent disability 
rating for residuals of a shell fragment wound to the face 
with postoperative sinusitis under 38 C.F.R. § 4.97, 
Diagnostic Code 6513 (2003).  He contends that his sinusitis 
is more disabling than currently evaluated and he has 
appealed for an increased rating.

The Board notes that the assignment of a particular 
Diagnostic Code is "completely dependent on the facts of a 
particular case."  Butts v. Brown, 5 Vet. App. 532, 538 
(1993).  The veteran's sinusitis has been rated under 
Diagnostic Code 6513 because he has been separately rated for 
other residuals of a shell fragment wound of the left side of 
the face.  Those residuals are also addressed in this 
decision.

During the course of this appeal, VA issued new regulations 
for the evaluation of respiratory disorders.  See 61 Fed. 
Reg. 46728 (Sept. 5, 1996).  Accordingly, the Board will 
review both the "old" and "new" rating criteria to 
determine the proper evaluation for the veteran's disability.  
VA's Office of General Counsel has determined that the 
amended rating criteria, if favorable to the claim, can be 
applied only for periods from and after the effective date of 
the regulatory change.  See VAOPGCPREC 3-00; see also Rhodan 
v. West, 12 Vet. App. 55, 57 (1998) (effective date rule 
prevents the application of a later, liberalizing law to a 
veteran's claim prior to the effective date of the 
liberalizing law). As demonstrated below, for purposes of 
this appeal, neither version of the regulations is more 
favorable to the veteran.

Under prior law, Diagnostic Code 6513 provided a 50 percent 
disability rating for postoperative chronic sinusitis 
following radical surgery with chronic osteomyelitis 
requiring repeated curettage, or severe symptoms following 
repeated operations.  See 38 C.F.R. § 4.87, Diagnostic Code 
6513 (1996).  Under the revised version of Diagnostic Code 
6513, a 50 percent disability rating, the maximum schedular 
rating available, is warranted following radical surgery with 
chronic osteomyelitis, or; near constant sinusitis 
characterized by headaches, pain and tenderness of affected 
sinus, and purulent discharge or crusting after repeated 
surgeries.  See 38 C.F.R. § 4.97, Diagnostic Code 6513 
(2003).  Under both the "old" and "new" regulations,  50 
percent is the maximum schedular rating available under 
Diagnostic Code 6513.  

In April 1969, the veteran sustained multiple shell fragment 
wounds to the face.  The main fragment entered beneath the 
left ear, penetrated the left maxillary sinus, and completely 
destroyed the medial wall of the sinus or lateral wall of the 
left nasal passage.  The shell fragment continued to 
perforate the nasal septum.  The veteran subsequently 
underwent an operation and the surgeon discovered that the 
shell fragment had also entered into the ethmoid sinuses.  
Following his original debridement, it was noted that he did 
fairly well except for the formation of a large amount of 
crust and purulence in the left maxillary sinus.  X-rays 
revealed multiple metal fragments present along the missile 
tract extending from the region of the nose anteriorly to 
soft tissues posteriorly to the angle of the mandible on the 
left.  It was noted that he had a fracture of the left zygoma 
and a fracture of the floor of the orbit.  Ultimately, the 
veteran was diagnosed with a fracture, left orbit floor, with 
involvement of the medial wall of the maxillary sinus and 
contusion of facial nerve without artery involvement, and 
wounds, fragment, multiple of face with perforation of the 
nasal septum, without nerve or artery involvement.  

The veteran's June 1969 Medical Board Proceedings noted that 
he had an acquired absence of the medial wall of the left 
maxillary sinus, secondary to fracture of the left orbit 
floor.  He was diagnosed with sinusitis, chronic left 
maxillary, severe and postoperative.

An August 1996 X-ray showed multiple minute metallic 
radiopacities in the right cheek and right maxillary sinus 
area.  There was also prominent lobulated mucosal thickening 
in the wall of the right maxillary sinus.  The left maxillary 
sinus was clear.  

At his December 1996 VA examination, the veteran complained 
that he developed sinusitis as a result of his in-service 
shell fragment wound to the face.  He stated that the 
secretions from his sinuses had aspirated and he developed 
asthmatic bronchitis.  On examination, there was no 
rhinorrhea or post-nasal discharge.  He was diagnosed with a 
history of episodic asthmatic bronchitis, presently in 
remission.  

At his September 2003 VA examination, it was noted that the 
veteran developed an infection and drainage problems of his 
sinuses due to his shell fragment wound during service.  The 
veteran reported that he had been told in 1973 that he had 
bronchial asthma due to chronic sinus drainage.  On 
examination, the veteran denied any hospital admissions for 
any acute or severe asthma attacks.  The veteran also stated 
that he worked part-time as a truck driver.  He asserted that 
his hobbies included hunting and fishing and that his 
activities of daily living were normal.  

After a complete review of the claims file and considering 
all the evidence of record, the Board finds that a 
preponderance of the evidence is against a rating in excess 
of 50 percent for residuals of a shell fragment wound of the 
left side of the face with sinusitis.  

As previously noted, the rating criteria for sinusitis 
provide for a maximum 50 percent rating under both the 
"old" and "new" criteria of Diagnostic Code 6513.  See 38 
C.F.R. § 4.97.  The Board notes that there is nothing in the 
record to suggest the existence of such an unusual disability 
picture so as to render application of the regular provisions 
impractical.  In the December 2003 supplemental statement of 
the case, the RO concluded that an extraschedular evaluation 
was not warranted for the veteran's service-connected 
residuals of a shell fragment wound with sinusitis.  Since 
this matter has been adjudicated by the RO, the Board will 
consider the provisions of 38 C.F.R. § 3.321(b)(1) (2003).  
See also VAOPGCPREC 6-96.

Ordinarily, the VA Rating Schedule will apply unless there 
are exceptional or unusual factors which would render 
application of the schedule impractical.  See Fisher v. 
Principi, 4 Vet. App. 57, 60 (1993).  According to the 
regulation, an extraschedular disability rating is warranted 
upon a finding that the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization that would render impractical the application 
of the regular schedular standards.  38 C.F.R. 3.321(b)(1) 
(2002); Fanning v. Brown, 4 Vet. App. 225, 229 (1993).  The 
veteran has not identified any factors which may be 
considered to be exceptional or unusual, and the Board has 
been similarly unsuccessful.

At his VA examination in September 2003, the veteran denied 
hospitalizations of any acute or severe asthma attacks, and 
he indicated that he worked part-time as a truck driver.  
While the veteran's reported symptoms could have an adverse 
effect on his employment, it bears emphasis that the 
schedular rating criteria are designed to take such factors 
into account.  Indeed, the schedule is intended to compensate 
for average impairments in earning capacity resulting from 
service-connected disability in civil occupations.  38 
U.S.C.A. § 1155; see also 38 C.F.R. § 4.1 (2003).  

In short, the veteran's service-connected residuals of a 
shell fragment wound of the left side of the face with 
sinusitis does not present such an exceptional or unusual 
disability picture as to render impractical the application 
of the regular schedular standards so as to warrant the 
assignment of an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) (2003).  Accordingly, an extraschedular 
evaluation is not warranted.

2.	Paralysis of the left facial nerve

The veteran is currently assigned a 10 percent disability 
rating for paralysis of the left facial nerve under 38 C.F.R. 
§ 4.124a, Diagnostic Code 8207 (2003).  He contends that his 
paralysis is more disabling than currently evaluated and he 
has appealed for an increased rating.

Under Diagnostic Code 8207, a 10 percent rating is assigned 
for moderate incomplete paralysis of the seventh (facial) 
cranial nerve.  A 20 percent evaluation is warranted for 
severe incomplete paralysis of the seventh cranial nerve.  
Finally, a 30 percent evaluation is warranted for complete 
paralysis of the seventh cranial nerve.  The note following 
Diagnostic Code 8207 indicates that the rating is dependent 
upon relative loss of innervation of facial muscles.  
38 C.F.R. § 4.124a (2003).  

The Board notes that under 38 C.F.R. § 4.73, Diagnostic Code 
5325, injury to the facial muscles is evaluated under 
Diagnostic Code 8207 or any other appropriate diagnostic 
code, with a minimum 10 percent assignable for interfering to 
any extent with mastication.  38 C.F.R. § 4.73, Diagnostic 
Code 5325 (2003).  As stated previously, the veteran's 
residuals of a shell fragment wound to the face have been 
separately rated.  As such, he has received a separate rating 
for scarring.  

In April 1969, the veteran sustained multiple shell fragment 
wounds to the face with the main fragment entering beneath 
the left ear and penetrating the left maxillary sinus.  X-
rays revealed multiple metal fragments present along the 
missile tract extending from the region of the nose 
anteriorly to soft tissues posteriorly to the angle of the 
mandible on the left, it was noted that he had a fracture of 
the left zygoma and a fracture of the floor of the orbit on 
the left.  It was also noted that there was a partial 
paralysis of the left facial nerve primarily from contusion 
of the nerve.  There was good but sluggish movement in all 
areas and it was noted that the paralysis could also be from 
the scars that were in the area of the trunk of the facial 
nerve.  Ultimately, the veteran was diagnosed with a fracture 
of the left orbit floor, with involvement of the medial wall 
of the maxillary sinus and contusion of facial nerve without 
artery involvement.  He was also diagnosed with partial 
paralysis of the left facial nerve, primarily from contusion 
of facial nerve sustained by shell fragment wound.  The 
veteran's June 1969 Medical Board Proceedings noted that the 
veteran had paralysis of the left facial nerve, minimal, 
primarily from contusion of the facial nerve.  He was 
diagnosed with post-traumatic paralysis of the left facial 
nerve, incomplete and moderate.  

At his December 1996 VA examination, the veteran was seen for 
facial weakness due to his in-service shrapnel injury.  It 
was noted that the left side of his mouth drooped and was 
worse in cold weather and that medication did not alleviate 
the problem.  He reported intermittent stinging and burning 
facial sensation, but stated that his facial weakness did not 
cause fatigue, though it did cause impaired function when 
eating as food dropped out of his mouth.  He denied chorea, 
tics, and paramyoclonus, and denied receiving treatment for 
facial weakness.  It was noted that the veteran had facial 
asymmetry with wider palpebral margin on the right side and 
raised left angle of mouth as compared to the right side.  He 
was diagnosed with facial weakness on the left side.  

At his November 2003 VA examination, the veteran complained 
of facial weakness that lasted the entire day and was not 
alleviated with medication.  On examination, it was noted 
that he had facial asymmetry with wider palpebral margin on 
the right side and raised left angle of mouth as compared to 
the right side.  He was ultimately diagnosed with left sided 
facial weakness.  The examiner noted that the absent weakness 
for eye closure might represent partial nerve traumatic 
injury or the effect of re-innervation.

At his November 2003 VA examination, it was noted that the 
angle of the veteran's mouth on the left side drooped.  The 
veteran asserted that the weakness persisted during the 
entire day.  He reported intermittent stinging and burning 
and stated that his facial weakness caused impaired function 
when eating. 

After a complete review of the claims file and considering 
all the evidence of record, the Board finds that a 
preponderance of the evidence is against a rating in excess 
of 10 percent for paralysis of the left facial nerve.   

The Board notes that a rating in excess of 10 percent under 
Diagnostic Code 8207 requires severe but incomplete 
paralysis.  At his December 1996 and November 2003 VA 
examinations, the veteran reported intermittent stinging and 
burning on his face.  He also denied fatigue, chorea, tics, 
and paramyoclonus of the left side of his face.  He was 
diagnosed with "facial weakness of the left side."  Absent 
evidence that the veteran's facial weakness is "severe," a 
rating in excess of 10 percent is not warranted at this time.  
The appeal is accordingly denied. 

3.	Left eye

The veteran is seeking entitlement to service connection for 
a left eye disorder.  The Board has carefully reviewed the 
evidence and statements made in support of the veteran's 
claim and finds that, for reasons and bases to be explained 
below, a preponderance of the evidence is against the 
veteran's claim and service connection therefore cannot be 
granted.

As noted above, in order for service connection to be 
granted, a current disability; an in-service disease or 
injury; and a medical nexus opinion must be established.  See 
Hickson, supra.

With respect to evidence of a current eye disorder, an April 
2003 VA examination report noted that the veteran's left 
cornea was "scarred from shrapnel."  At his September 2003 
VA examination, the veteran was diagnosed with a very 
significant decrease in visual acuity in the left eye due to 
irregular astigmatism which was secondary to significant 
pterygium.  The pterygium of the left eye was in need of 
surgical removal to avoid further visual loss.  The examiner 
further noted that the veteran had status post-periorbital 
trauma in April 1969 with grenade explosion and initial total 
visual loss in the left eye and left seventh nerve palsy 
which had both resolved.  At his November 2003 VA 
examination, the veteran's pupils were 3 mm bilaterally and 
reactive to light.  Fundoscopic examination did not show 
papilledema.   Right eye visual acuity without glasses was 
20/200, while left eye could not read any lines including the 
20/800 line.  It was noted that the veteran was unable to see 
objects in the left visual hemifield on confrontation 
testing.  

With respect to evidence of an in-service injury, on the 
veteran's August 1967 Report of Medical History, he asserted 
that he did not have any eye trouble.  It was also noted that 
he did not wear glasses or contact lenses.  In April 1969, 
the veteran incurred a shell fragment wound to the face.  A 
subsequent physical examination revealed vision of 20/20 in 
the right eye and 20/30 in the left.  It was noted that the 
left eye had a healed small corneal scar.  Fundus was normal 
in both eyes.  The veteran was admitted and evaluated by 
ophthalmology services and an examination revealed a 
completely normal eye examination.  He was ultimately 
diagnosed with a contusion of the left eye, healed on 
admission.  An additional April 1969 treatment record noted 
that the veteran had a fragment wound lateral to the left eye 
and that his left pupil was slightly sluggish to light, 
swollen, and discolored.  It was also noted that he had an 
eye injury and had been referred to ophthalmology.  An 
examination suggested that the dilated pupil was second to 
ocular trauma.  However, it had cleared for several days.  
The April 1969 Clinical Record Cover Sheet noted that the 
veteran had a contusion of the left eye.  It was noted that 
the veteran was wounded by small arms fire, other details 
unknown.  A hospitalization report noted that the veteran had 
left eye vision of 20/200 that did not improve and may be due 
to an injury of the left optic nerve, though foramen X-ray 
was normal.  He was diagnosed with a contusion of the left 
eye.  A subsequent treatment record indicated that the 
examiners were still unsure why the veteran's left eye vision 
was poor.  The June 1969 separation examination noted that 
the veteran's eyes were "normal."  

A May 1977 treatment record noted that there was no weakness 
of the veteran's eye muscles.  

With respect to medical evidence linking the veteran's 
current eye disorder to active service, the Board finds that 
such evidence is not included in the evidence of record.  
While the April 2003 VA examiner noted that the veteran's 
left cornea was "scarred from shrapnel," there were no 
additional notations regarding scarring in the subsequent 
examinations.  Instead, the September 2003 VA examiner opined 
that the veteran's April 1969 grenade explosion, and 
subsequent visual loss in the left eye, had resolved.  The 
veteran's current visual problems in the left eye were 
diagnosed as being due to irregular astigmatism that was 
secondary to significant pterygium.  The examiner asserted 
that the pterygium was in need of surgical removal to avoid 
further visual loss.  

The Board acknowledges that statement made by J.D.D., O.D. in 
February 2004, asserting his disbelief that the veteran's 
left eye problems were due to dust and allergy, and instead 
due to shrapnel  Dr. D. further opined that it was not 
uncommon for pieces of shrapnel to work their way through the 
layers of eye tissue and emerge onto and out of the eye for 
years, causing mild to severe problems.  Despite the 
assertions made by Dr. D., the Board is persuaded by the 
opinion provided by the September 2003 VA examiner concluding 
that the veteran's eye disorder is due to irregular 
astigmatism caused by significant pterygium.  The Board 
recognizes the opinion given by Dr. D.; however, the Board 
accords less weight to that opinion.  There is no indication 
that Dr. D. reviewed the claims folder in conjunction with 
his treatment of the veteran and it appears that he rendered 
his opinion on the veteran's reported history and belief that 
his left eye disorder resulted from his in-service shrapnel 
injury.  When a medical opinion relies at least partially on 
the veteran's rendition of his own medical history, the Board 
is not bound to accept the medical conclusions as they have 
no greater probative value than the facts alleged by the 
veteran.  See Swann v. Brown, 5 Vet. App. 177, 180 (1993).  

It is clear that the September 2003 VA examiner reviewed the 
veteran's prior medical records and the claims file in 
conjunction with the examination.  In addition, he 
administered an examination of the veteran's eye.  As the 
examiner's opinion was based on a complete examination and an 
evaluation of all the evidence in the claims file, the Board 
affords more weight to that examination report and opinion, 
which concluded that the veteran's left eye visual loss 
during service had resolved and that his current left eye 
disorder was due to astigmatism.  See Guerrieri v. Brown, 4 
Vet. App. 467, 470-471 (1993) (the probative value of medical 
evidence is based on the physician's knowledge and skill in 
analyzing the data, and the medical conclusion the physician 
reaches; as is true of any evidence, the credibility and 
weight to be attached to medical opinions are within the 
province of the Board).

To the extent that the veteran ascribes any current left eye 
disorder to his in-service shrapnel injury, it is now well 
established that a person without medical training, such as 
the veteran, is not competent to provide evidence on medical 
matters such as diagnosis or etiology of a claimed condition.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992); 
see also 38 C.F.R. § 3.159(a) (competent medical evidence 
means evidence provided by a person who is qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions).

For the reasons and bases expressed above, the Board 
concludes that the preponderance of the evidence is against 
finding that service connection for a left eye disorder is 
warranted.  In making this determination, the Board has 
considered the provisions of 38 U.S.C.A. § 5107(b) regarding 
the benefit of the doubt, but there is not such a state of 
equipoise of the positive evidence with the negative evidence 
to otherwise grant the veteran's claim.  The appeal is 
accordingly denied.
ORDER

Entitlement to a rating in excess of 50 percent for residuals 
of a shell fragment wound of the left side of the face with 
postoperative sinusitis is denied.

Entitlement to a rating in excess of 10 percent for paralysis 
of the left facial nerve is denied.  

Service connection for residuals of a left eye injury is 
denied. 


REMAND

The Board has determined that additional development is 
necessary for the veteran's claims of entitlement to service 
connection for a back disorder, a heart disorder and a lung 
disorder, to include as secondary to sinusitis. 

As to the veteran's claim for service connection for a back 
disorder the Board notes that the RO denied this claim, in 
part, on the basis that no back injury was shown in the 
veteran's service medical records.  The Board notes, however, 
that for injuries which were alleged to have been incurred in 
combat, such as the veteran's claimed back injury, 38 
U.S.C.A. § 1154(b) provides a relaxed evidentiary standard of 
proof to determine service connection.  Collette v. Brown, 82 
F.3d 389 (1996).  When an injury or disease is alleged to 
have been incurred or aggravated in combat, such incurrence 
or aggravation may be shown by satisfactory lay evidence, 
consistent with the circumstances, conditions, or hardships 
of combat, even if there is no official record of the 
incident.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d) 
(2003).  "Satisfactory evidence" is credible evidence.  
Collette at 392.  Such credible, consistent evidence may be 
rebutted only by clear and convincing evidence to the 
contrary.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  This 
provision does not establish a presumption of service 
connection, but eases the combat veteran's burden of 
demonstrating the occurrence of some in-service incident to 
which the current disability may be connected.  Collette 392.  
The reduced evidentiary burden only applies to the question 
of service incurrence, and not to the question of either 
current disability or nexus to service, both of which 
generally require competent medical evidence.  Brock v. 
Brown, 10 Vet. App. 155, 162 (1997); Libertine v. Brown, 9 
Vet. App. 521 (1996); Beausoleil v. Brown, 8 Vet. App. 459, 
464 (1996).  In this case, the veteran's claims file contains 
documentation which verifies the veteran's status as a combat 
veteran; however, it does not appear that the RO considered 
the above legal criteria in adjudicating the veteran's back 
claim.  The veteran has consistently maintained as documented 
in the record and at least since 1994, that he had injured 
his back while serving in a "forward area" in South Vietnam 
when his helicopter crashed during engagement with the enemy 
and has explained the absence of service medical records 
documenting the injury due to the unavailability of a medic 
at the time.    

The Board notes, further, that further development of the 
medical evidence is also necessary as to the veteran's back 
claim.  In this regard, a June 1987 X-ray report noted that 
the veteran had spina bifida occulta of L5 and bony 
hypertrophy involving the articular facets at L-S1 
bilaterally.  In December 1996, the veteran was diagnosed 
with a history of low back pain syndrome.  An X-ray showed 
spina bifida occulta of L5, otherwise unremarkable spine.  
The November 2003 VA examiner stated that the veteran's 
reported history sounded like he had a compression fracture 
at T12 with probable degenerative changes of his back.  X-
rays showed some evidence of spina bifida at L5 vertebral 
body with some lumbar lordosis and vertebral body heights.  
He also had minimal degenerative changes without disc 
disease.  The examiner concluded that the minimal 
degenerative changes of the lumbar spine seen on x-ray were 
as likely as not secondary to his in-service accident as he 
did have a flexion distraction type injury with a fall 25 
feet from a helicopter.  He made no specific comment at to 
whether such changes represented arthritis of the spine, and 
offered no comment as to the other findings shown on 
examination.  Further, medical inquiry is warranted in this 
regard.  

As to the claim for service connection for a heart disorder, 
the veteran's service medical records show that he had a 
heart murmur noted on his August 1967 induction examination.  
In February 1968, the veteran complained of chest pains with 
breathing.  A separate treatment report indicated that he had 
syncopal episodes at reception stations and that running 
caused him to have chest pains.  Following an examination, 
the veteran was diagnosed with chest pains of the 
musculoskeletal region and syncope that was a result of 
hyperventilation but that could conceivably be an anxiety 
reaction.  A heart murmur was again noted.  Based on a review 
of the service medical records and in light of the veteran's 
contentions in this case, the Board finds that an additional 
examination is necessary. 

With respect to the veteran's claim of entitlement to service 
connection for a lung disorder, the Board finds that the 
medical opinions offered by the VA examiners in September 
2003 require clarification.

Therefore, in order to give the veteran every consideration 
with respect to the present appeal and to ensure due process, 
it is the Board's opinion that further development is 
necessary.  Accordingly, this case is REMANDED for the 
following actions.

1.  The RO should refer the claims folder 
to the examiner who conducted the 
November 2003 examination of the 
veteran's back, and who rendered the 
November 2003 addendum opinion regarding 
the veteran's back.  The examiner should 
be asked to respond to the following:

(a).  Identify all low back 
disorders documented in the medical 
evidence;

(b).  Indicate whether the 
degenerative changes of the lumbar 
spine shown on x-ray support a 
diagnosis of arthritis of the lumbar 
spine;

(c).  As to each diagnosed low back 
disorder, indicate whether it is at 
least as likely as not that the 
disorder is etiologically related to 
a fall from a helicopter by the 
veteran in service.

A rationale for the expressed opinions 
would be helpful to the Board.

2.  The RO should make arrangements with 
the appropriate VA medical facility for 
the veteran to be afforded a cardiac 
examination to determine the nature and 
etiology of any heart disorder he may 
have.  Any and all indicated evaluations, 
studies, and tests deemed necessary by 
the examiner should be accomplished.  The 
examiner is specifically requested to 
comment on the following: 

(a) Does the veteran currently 
have a heart disorder?

(b) If it is determined that the 
veteran has a current heart 
disorder, is it as least as likely 
as not that the veteran's heart 
disorder is etiologically related 
to any incidents or symptomatology 
shown in service?

(c) If the veteran's heart 
disorder is not etiologically 
related to active service, please 
comment on whether it is as least 
as likely as not proximately due 
to or the result of, or aggravated 
by his service-connected 
sinusitis?

3.  The RO should then return the claims 
file to the examiner who conducted the 
September 2003 VA examination with 
respect to the veteran's respiratory 
system for clarifying information.  That 
examiner is requested to offer comments 
and an opinion to the following:

(a) Does the veteran currently 
have a lung disorder?

(b) If yes, is it as least as 
likely as not that the veteran's 
lung disorder is etiologically 
related to active service?

(c) If the veteran's lung disorder 
is not etiologically related to 
active service, please comment on 
whether it is as least as likely 
as not proximately due to or the 
result of, or aggravated by his 
service-connected sinusitis?

The examiners are specifically requested 
to indicate that the claims folder was 
reviewed in conjunction with the 
examinations.

4.  If the September 2003 and November 
2003 VA examiners are unavailable, are 
unable to respond to the questions stated 
or if a clinical examination is deemed 
necessary to adequately address the 
questions posed by the Board in this 
remand, the RO should ensure that the 
veteran is afforded such an examination 
and that examiner should respond to the 
questions set forth above.

5.  The RO should then review the record, 
including the recently submitted medical 
evidence and any other evidence added to 
the record since issuance of the April 
2004 supplemental statement of the case, 
and readjudicate the veteran's claims 
with consideration of the provisions of 
38 U.S.C.A. § 1154(b) where appropriate.  
If the determinations remain adverse to 
the veteran, he should be provided a 
supplemental statement of the case, which 
includes a summary of all pertinent 
evidence and legal authority, as well as 
the reasons for the decision.  The 
veteran and his representative should be 
afforded a reasonable period in which to 
respond, and the record should then be 
returned to the Board for further 
appellate review, as appropriate.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO. 
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner. See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 
U.S.C.A. § 5101 (West 2002) (Historical and Statutory Notes). 
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court. See 
M21-1, Part IV, paras. 8.43 and 38.02.



                     
______________________________________________
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



